38 So. 3d 169 (2010)
John T. GIACALONE, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Restore Professionals Co., Appellees.
No. 1D09-6512.
District Court of Appeal of Florida, First District.
March 25, 2010.
Cynthia K. Maynard, Hartford, Kentucky, for Appellant.
Geri Atkinson-Hazelton, General Counsel, Florida Unemployment Appeals Commission, Tallahassee, for Appellees.
*170 PER CURIAM.
DISMISSED. Cf. Ashley v. Moore, 742 So. 2d 533 (Fla. 1st DCA 1999); Dominguez v. Barakat, 609 So. 2d 664 (Fla. 3d DCA 1992). In light of the dismissal, all pending motions are denied as moot.
WEBSTER, PADOVANO, and ROBERTS, JJ., concur.